         Case 5:19-cr-00111-R Document 38-1 Filed 12/02/19 Page 1 of 13


                                                                   APPEAL,CLOSED,DET,_RTC
                                                                                 Email All Attys
                                                           Email All Attys and Secondary Emails
                               U.S. District Court
              Western District of Oklahoma[LIVE] (Oklahoma City)
             CRIMINAL DOCKET FOR CASE #: 5:19−cr−00111−R−1

Case title: USA v. Pedro                                Date Filed: 04/17/2019
                                                        Date Terminated: 11/14/2019

Assigned to: Honorable David L.
Russell

Defendant (1)
Jason Scott Pedro                 represented by William P Earley
TERMINATED: 11/14/2019                           Federal Public Defender−OKC
                                                 215 Dean A McGee Ave
                                                 Suite 109
                                                 Oklahoma City, OK 73102
                                                 405−609−5930
                                                 Fax: 405−609−5932
                                                 Email: william_earley@fd.org
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender

Pending Counts                                  Disposition
18:924(d) & 28:2461(c)
CRIMINAL FORFEITURE
                                                Defendant is sentenced to custody of Bureau of
18:922(g)(1) FELON IN                           Prisons for a term of 84 months. This sentence shall
POSSESSION OF FIREARM                           be served concurrently with Custer County case
(1)                                             CF−2019−45; 3 years Supervised Release; $100.00
                                                S/A Fee

Highest Offense Level (Opening)
Felony

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None


                                                                                                       1
        Case 5:19-cr-00111-R Document 38-1 Filed 12/02/19 Page 2 of 13



Complaints                                              Disposition
None



Plaintiff
United States of America                         represented by Mary E Walters
                                                                US Attorney's Office−OKC
                                                                210 W Park Ave
                                                                Suite 400
                                                                Oklahoma City, OK 73102
                                                                405−553−8830
                                                                Fax: 405−553−8888
                                                                Email: mary.walters2@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Retained

 Date Filed    #   Page Docket Text
 04/17/2019    1           SEALED INDICTMENT as to Jason Scott Pedro (1) count(s) 1 and Criminal
                           Forfeiture. (Attachments: # 1 Criminal Cover Sheet Jason Scott Pedro) (nv)
                           (Entered: 04/18/2019)
 04/18/2019    3           MOTION for Writ of Habeas Corpus ad prosequendum by United States of
                           America as to Jason Scott Pedro. (cps) (Entered: 04/18/2019)
 04/19/2019    4           ORDER granting 3 Motion for Writ of Habeas Corpus ad prosequendum as to
                           Jason Scott Pedro (1). Signed by Magistrate Judge Suzanne Mitchell on 4/19/19.
                           (lb) (Main Document 4 replaced on 4/19/2019) (lb). (Entered: 04/19/2019)
 04/19/2019    5           Writ of Habeas Corpus ad Prosequendum Issued as to Jason Scott Pedro for
                           5/8/19 at 3:00 p.m. (lb) (Entered: 04/19/2019)
 04/22/2019    6           NOTICE OF HEARING as to Jason Scott Pedro Arraignment set for 5/8/2019
                           03:00 PM in Courtroom 201 before Magistrate Judge Gary M. Purcell. (cps)
                           (Entered: 04/22/2019)
 05/08/2019                Case unsealed as to Jason Scott Pedro (cps) (Entered: 05/08/2019)
 05/08/2019    8           ENTRY OF ATTORNEY APPEARANCE: William P Earley appearing for
                           Jason Scott Pedro (Earley, William) (Entered: 05/08/2019)
 05/08/2019    9           WARRANT Returned Executed on 05/08/19 in case as to Jason Scott Pedro.
                           (nv) (Entered: 05/08/2019)
 05/08/2019   10           ** SEALED DOCUMENT ** CJA 23 Financial Affidavit by Jason Scott Pedro.
                           (cps) (Entered: 05/08/2019)
 05/08/2019   11           MINUTE ENTRY for proceedings held before Magistrate Judge Gary M.
                           Purcell:Arraignment as to Jason Scott Pedro (1) Count Complaint,1 held on
                           5/8/2019. Not Guilty Plea entered by Jason Scott Pedro on ALL COUNTS.
                           Detention Hearing waived on 5/8/2019. Jury Trial set for 6/11/2019 09:00 AM
                           in Courtroom 302 before Honorable David L. Russell. Dft remanded to the
                                                                                                            2
      Case 5:19-cr-00111-R Document 38-1 Filed 12/02/19 Page 3 of 13



                    custody of the USM. (cps) (Entered: 05/08/2019)
05/08/2019   12     ORDER APPOINTING FEDERAL PUBLIC DEFENDER Bill Earley as to
                    Jason Scott Pedro. Signed by Magistrate Judge Gary M. Purcell on 5/8/2019.
                    (cps) (Entered: 05/08/2019)
05/08/2019   13     WAIVER Of Detention Hearing & Consent to Order of Detention with an Order
                    of Detention pending further proceedings as to Jason Scott Pedro. Signed by
                    Magistrate Judge Gary M. Purcell on 5/8/2019. (cps) (Entered: 05/08/2019)
05/09/2019   14     Criminal DOCKET: Jury Trial set for 6/11/2019 09:00 AM in Courtroom 302
                    before Honorable David L. Russell. ANY MOTIONS TO CONTINUE
                    AND/OR PLEA CHANGES MUST BE FILED AND/OR PRESENTED TO
                    THE COURT NO LATER THAN MONDAY JUNE 3, 2019. (jw) (Entered:
                    05/09/2019)
05/17/2019   15     JOINT DISCOVERY STATEMENT by Plaintiff United States of America
                    (Walters, Mary) (Entered: 05/17/2019)
05/28/2019   16     UNOPPOSED MOTION to Continue Jury Trial by Jason Scott Pedro. (Earley,
                    William) (Entered: 05/28/2019)
05/28/2019   17     ORDER granting 16 Motion to Continue Jury Trial as to Jason Scott Pedro (1).
                    Signed by Honorable David L. Russell on 5/28/19. (jw) (Entered: 05/28/2019)
05/28/2019          Set/Reset Hearings as to Jason Scott Pedro: Jury Trial set for 7/9/2019 09:00
                    AM in Courtroom 302 before Honorable David L. Russell. (jw) (Entered:
                    05/28/2019)
06/07/2019   18     CRIMINAL DOCKET: Jury Trial set for 7/9/2019 09:00 AM in Courtroom 302
                    before Honorable David L. Russell. ANY MOTIONS TO CONTINUE
                    AND/OR PLEA CHANGES MUST BE FILED AND/OR PRESENTED TO
                    THE COURT NO LATER THAN THURSDAY, June 24, 2019. (jw) (Entered:
                    06/07/2019)
06/19/2019   19     NOTICE OF HEARING as to Jason Scott Pedro Change of Plea Hearing set for
                    6/25/2019 10:00 AM in Courtroom 302 before Honorable David L. Russell. (jw)
                    (Entered: 06/19/2019)
06/25/2019   20     MINUTE ENTRY; for proceedings held before Honorable David L.
                    Russell:Change of Plea Hearing as to Jason Scott Pedro held on 6/25/2019, Plea
                    entered by Jason Scott Pedro (1) Guilty Count 1. Plea accepted and referred to
                    USPO Jaclyn McGarvey. Sentencing to be set upon completion of the
                    pre−sentence report. Dft remanded to custody of USM. (Court Reporter Tracy
                    Washbourne.) (jw) (Entered: 06/25/2019)
06/25/2019   21     PETITION To Enter a Plea of Guilty by Defendant Jason Scott Pedro (jw)
                    (Entered: 06/25/2019)
06/25/2019   22     WAIVER of Jury Trial by Jason Scott Pedro (jw) (Entered: 06/25/2019)
10/11/2019   25     NOTICE OF HEARING as to Jason Scott Pedro Sentencing set for 11/12/2019
                    09:00 AM in Courtroom 302 before Honorable David L. Russell. (jw) (Entered:
                    10/11/2019)
10/16/2019   26     MOTION for Forfeiture of Property (Preliminary Order of Forfeiture) by
                    United States of America as to Jason Scott Pedro. (Walters, Mary) (Entered:
                                                                                                     3
      Case 5:19-cr-00111-R Document 38-1 Filed 12/02/19 Page 4 of 13



                     10/16/2019)
10/16/2019   27      ORDER granting 26 Motion for Forfeiture of Property as to Jason Scott Pedro
                     (1). Signed by Honorable David L. Russell on 10/16/19. (jw) (Entered:
                     10/16/2019)
10/24/2019   28      RETURN OF SERVICE − NON SUMMONS USMS personally served
                     defendant with a copy of the Preliminary Order of Forfeiture (LS−USMS, )
                     (Entered: 10/24/2019)
10/25/2019   29      SENTENCING MEMORANDUM by Jason Scott Pedro (Attachments: # 1
                     Exhibit Picture of receiver, # 2 Exhibit View of lower receiver for AR−15 and
                     component parts, # 3 Exhibit Parts of an AR−15)(Earley, William) (Entered:
                     10/25/2019)
11/08/2019   30      RESPONSE by United States of America as to Jason Scott Pedro re 29
                     Sentencing Memorandum (Attachments: # 1 Exhibit Report of Investigation, # 2
                     Exhibit Firearm and Ammunition)(Walters, Mary) (Entered: 11/08/2019)
11/12/2019   31      CHANGE NOTICE OF HEARING as to Jason Scott Pedro Sentencing set for
                     11/14/2019 10:00 AM in Courtroom 302 before Honorable David L. Russell.
                     (previously scheduled 11/12/19)(jw) (Entered: 11/12/2019)
11/12/2019   32      MINUTE ENTRY for proceedings held before Honorable David L.
                     Russell:Sentencing Hearing as to Jason Scott Pedro held on 11/12/2019, For
                     reasons stated sentencing is continued to Thursday November 14, 2019, @
                     10:00 a.m. Dft remanded to custody of USM. (Court Reporter Sherri Grubbs.)
                     (jw) (Entered: 11/13/2019)
11/14/2019   33      MINUTE ENTRY for proceedings held before Honorable David L.
                     Russell:Sentencing held on 11/14/2019 for Jason Scott Pedro (1), Count(s) 1,
                     Defendant is sentenced to custody of Bureau of Prisons for a term of 84 months.
                     This sentence shall be served concurrently with Custer County case
                     CF−2019−45; 3 years Supervised Release; $100.00 S/A Fee. Dft remanded to
                     custody of USM. (Court Reporter Susan Fenimore.) (jw) (Entered: 11/14/2019)
11/14/2019   34    5 JUDGMENT & Commitment as to Jason Scott Pedro (1), Count(s) 1, Defendant
                     is sentenced to custody of Bureau of Prisons for a term of 84 months. This
                     sentence shall be served concurrently with Custer County case CF−2019−45; 3
                     years Supervised Release; $100.00 S/A Fee. Signed by Honorable David L.
                     Russell on 11/14/19. (jw) (Entered: 11/14/2019)
11/18/2019   36      Writ of Habeas Corpus ad Prosequendum Returned Executed as to Jason Scott
                     Pedro on 11/18/19. (nv) (Entered: 11/18/2019)
11/26/2019   37   12 NOTICE OF APPEAL by Jason Scott Pedro re 34 Judgment & Commitment,
                     (Earley, William) (Entered: 11/26/2019)




                                                                                                       4
                       Case
                        Case5:19-cr-00111-R
                              5:19-cr-00111-R Document
                                               Document38-1
                                                        34 Filed
                                                            Filed 11/14/19
                                                                  12/02/19 Page
                                                                           Page 15 of
                                                                                   of 713


AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 1



                                     UNITED STATES DISTRICT COURT
                                       Western District of Oklahoma
                                                       )
               UNITED STATES OF AMERICA                )    JUDGMENT IN A CRIMINAL CASE
                          v.                           )
                                                       )
                  JASON SCOTT PEDRO                         Case Number:         CR-19-00111-001
                                                       )
                                                       )    USM Number:          32664-064
                                                       )
                                                       )    William P. Early
                                                            Defendant’s Attorney
                                                       )
THE DEFENDANT:
     pleaded guilty to count(s) 1 of the Indictment

     pleaded nolo contendere to count(s)
     which was accepted by the court.
     was found guilty on count(s)
     after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                Nature of Offense                                                            Offense Ended              Count

18 U.S.C. §922(g)(1)           Felon in Possession of Firearm                                                  02/07/2019                 1

                               Criminal Forfeiture


      The defendant is sentenced as provided in pages 2 through                 7       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)

    Count(s)                                                                            is     are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         November 14, 2019
                                                                         Date of Imposition of Judgment




                                                                         November 14, 2019
                                                                         Date Signed




                                                                                                                                              5
                      Case
                       Case5:19-cr-00111-R
                             5:19-cr-00111-R Document
                                              Document38-1
                                                       34 Filed
                                                           Filed 11/14/19
                                                                 12/02/19 Page
                                                                          Page 26 of
                                                                                  of 713

AO 245B (Rev. 09/19) Judgment in Criminal Case
                    Sheet 2 — Imprisonment

                                                                                                 Judgment — Page      2       of   7
 DEFENDANT:                    Jason Scott Pedro
 CASE NUMBER:                  CR-19-00111-001

                                                         IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
         84 months to be served concurrently with any sentence imposed in Custer County District Court Case CF-
         19-45.


            The court makes the following recommendations to the Bureau of Prisons:

          It is recommended the defendant participate in the Federal Bureau of Prisons Inmate Financial Responsibility Program at a rate
          determined by Bureau of Prisons staff in accordance with the program.

          It is recommended that the defendant, if eligible, participate in the Residential Drug Abuse Program.

          It is recommended that the defendant, if eligible, be incarcerated at FCI El Reno



           The defendant is remanded to the custody of the United States Marshal.

           The defendant shall surrender to the United States Marshal for this district:
                at                                   a.m.          p.m.      on                                           .
                as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                By 2 p.m. on
                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




         Defendant delivered
                                                                                         to
         on

 at                                                , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                            By

                                                                                  DEPUTY UNITED STATES MARSHAL




                                                                                                                                   6
                      Case
                       Case5:19-cr-00111-R
                             5:19-cr-00111-R Document
                                              Document38-1
                                                       34 Filed
                                                           Filed 11/14/19
                                                                 12/02/19 Page
                                                                          Page 37 of
                                                                                  of 713

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                    Sheet 3 — Supervised Release

                                                                                           Judgment—Page     3    of       7
DEFENDANT:               Jason Scott Pedro
CASE NUMBER:             CR-19-00111-001

                                                   SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: 3 years



                                                   MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
     release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               The above drug testing condition is suspended, based on the court's determination that you pose a low risk
               of future substance abuse. (check if applicable)
         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
4.
         sentence of restitution. (check if applicable)
5.       You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
6.       seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
         location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
the attached page.




                                                                                                                          7
                    Case
                     Case5:19-cr-00111-R
                           5:19-cr-00111-R Document
                                            Document38-1
                                                     34 Filed
                                                         Filed 11/14/19
                                                               12/02/19 Page
                                                                        Page 48 of
                                                                                of 713

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                         Judgment—          4       of         7
DEFENDANT:               Jason Scott Pedro
CASE NUMBER:             CR-19-00111-001

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
    of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
    within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
    how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
    from the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
    living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
    change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
    the probation officer within 72 hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
    officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
    you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
    officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your
    position or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the
    probation officer within 72 hours of becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
    been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
    permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
    such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.
12. Stricken.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation
and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant's                                                                                      Date
Signature




                                                                                                                                   8
                   Case
                    Case5:19-cr-00111-R
                          5:19-cr-00111-R Document
                                           Document38-1
AO 245B(Rev. 09/19) Judgment in a Criminal Case
                                                    34 Filed
                                                        Filed 11/14/19
                                                              12/02/19 Page
                                                                       Page 59 of
                                                                               of 713
                    Sheet 3B— Supervised Release

                                                                                         Judgment—Page      5    of      7
DEFENDANT:             Jason Scott Pedro
CASE NUMBER:           CR-19-00111-001

                                   SPECIAL CONDITIONS OF SUPERVISION


The defendant must submit to a search of his person, property, electronic devices or any automobile under her control to be
conducted in a reasonable manner and at a reasonable time, for the purpose of determining possession, or evidence of
possession, of firearms, controlled substances, drug paraphernalia, and/or stolen property at the direction of the probation
officer upon reasonable suspicion. Further, the defendant must inform any residents that the premises may be subject to a
search.

The defendant shall participate in a program of substance abuse aftercare at the direction of the probation officer to include
urine, breath, or sweat patch testing; and outpatient treatment. The defendant shall totally abstain from the use of alcohol
and other intoxicants both during and after completion of any treatment program. The defendant shall not frequent bars,
clubs, or other establishments where alcohol is the main business. The court may order that the defendant contribute to the
cost of services rendered (copayment) in an amount to be determined by the probation officer based on the defendant’s
ability to pay.




                                                                                                                         9
                     Case
                       Case
                          5:19-cr-00111-R
                            5:19-cr-00111-RDocument
                                             Document
                                                    38-1
                                                      34 Filed
                                                         Filed 12/02/19
                                                               11/14/19 Page
                                                                        Page 10
                                                                             6 ofof713

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties

                                                                                                    Judgment — Page        6       of      7
  DEFENDANT:                     Jason Scott Pedro
  CASE NUMBER:                   CR-19-00111-001
                                             CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                  Assessment               Restitution            Fine                          AVAA Assessment*               JVTA Assessment**
TOTALS          $ 100.00               $                      $                             $                          $


     The determination of restitution is deferred until             . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.


Name of Payee                              Total Loss***                     Restitution Ordered                      Priority or Percentage




TOTALS                             $                                     $
    Restitution amount ordered pursuant to plea agreement $

    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
    the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may
    be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        the interest requirement is waived for the           fine            restitution.

        the interest requirement for the            fine     restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.




                                                                                                                                          10
                      Case
                        Case
                           5:19-cr-00111-R
                             5:19-cr-00111-RDocument
                                              Document
                                                     38-1
                                                       34 Filed
                                                          Filed 12/02/19
                                                                11/14/19 Page
                                                                         Page 11
                                                                              7 ofof713

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments

                                                                                                    Judgment — Page      7     of         7
 DEFENDANT:                Jason Scott Pedro
 CASE NUMBER:              CR-19-00111-001
                                                    SCHEDULE OF PAYMENTS
 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A          Lump sum payment of $         100.00            due immediately, balance due

                  not later than                                , or
                  in accordance with           C,          D,          E, or          F below; or

 B          Payment to begin immediately (may be combined with                              C,            D, or         F below); or

 C          Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment; or

 D          Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                          (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E          Payment during the term of supervised release will commence within                         (e.g., 30 or 60 days)

            after release from imprisonment. The court will set the payment plan based on an assessment of the defendant’s
            ability to pay at that time; or

 F          Special instructions regarding the payment of criminal monetary penalties:
        If restitution is not paid immediately, the defendant shall make payments of 10% of the defendant’s quarterly earnings
        during the term of imprisonment.

        After release from confinement, if restitution is not paid immediately, the defendant shall make payments of the greater of
        $______ per month or 10% of defendant’s gross monthly income, as directed by the probation officer. Payments are to
        commence not later than 30 days after release from confinement.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
 penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made through the
 Federal Bureau of Prisons’ Inmate Financial Responsibility Program, shall be paid through the United States Court Clerk for the
 Western District of Oklahoma, 200 N.W. 4th Street, Oklahoma City, Oklahoma 73102.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                               Joint and Several               Corresponding Payee,
       (including defendant number)                    Total Amount                        Amount                         if appropriate




       The defendant shall pay the cost of prosecution.
       The defendant shall pay the following court cost(s):
       The defendant shall forfeit the defendant’s interest in the following property to the United States:
       All right, title, and interest in the assets listed in the Preliminary Order of Forfeiture dated October 16, 2019 (doc. no. 27).

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
 assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs,
 including cost of prosecution and court costs.
                                                                                                                                     11
        Case
          Case
             5:19-cr-00111-R
               5:19-cr-00111-RDocument
                                Document
                                       38-1
                                         37 Filed
                                            Filed 12/02/19
                                                  11/26/19 Page
                                                           Page 12
                                                                1 ofof213



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )             Case No. CR-19-111-R
                                           )
JASON SCOTT PEDRO,                         )
                                           )
                     Defendant.            )

                                  NOTICE OF APPEAL

       Notice is hereby given that Jason Scott Pedro, defendant herein, through his attorney

of record, William P. Earley, Assistant Federal Public Defender, intends to appeal to the

United States Court of Appeals for the Tenth Circuit the district court’s final judgment filed

on November 14, 2019 (Doc. 34).

                                    Respectfully submitted,

                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    ASSISTANT FEDERAL PUBLIC DEFENDER
                                    Bar Number 11293
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    E-mail william.earley@fd.org
                                    COUNSEL FOR DEFENDANT




                                                                                                 12
        Case
          Case
             5:19-cr-00111-R
               5:19-cr-00111-RDocument
                                Document
                                       38-1
                                         37 Filed
                                            Filed 12/02/19
                                                  11/26/19 Page
                                                           Page 13
                                                                2 ofof213



                            CERTIFICATE OF SERVICE

       I hereby certify that on this the 26th day of November, 2019, I electronically
transmitted the attached document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic filing to the following ECF registrant: Mary Walters,
Assistant United States Attorney.

                                         s/ William P. Earley
                                         WILLIAM P. EARLEY




                                            2


                                                                                              13
